Citation Nr: 1709394	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  06-38 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tendinitis or tenosynovitis of the right foot and ankle (claimed as the result of a leg injury).

2.  Entitlement to service connection for tendinitis or tenosynovitis of the left foot and ankle.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2008, the Veteran testified before the undersigned at the RO; a transcript of the hearing is associated with the record.

In October 2008, the Board reopened the Veteran's claim for service connection for tendinitis or tenosynovitis of the right foot and ankle, but denied that claim, as well as his claims for service connection for a left foot and ankle disorder and a bilateral knee disorder, on the merits.

The Veteran appealed the Board's October 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued a Memorandum Decision vacating the October 2008 Board decision and remanding the appeal for further development.

In July 2011, the Board remanded the appeal for further development.
      
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the July 2011 remand, the Board directed the AOJ to contact the National Personnel Record Center (NPRC), or another appropriate entity, to obtain the Veteran's complete service treatment records.  The Board also directed the AOJ to contact the U.S. Army and Joint Services Research Center (JSRRC) for the unit history and lessons learned of Company D, 86th Engineer Battalion, APO 93670, from February 1966 to November 1967, as well as any unit morning reports or sick reports of Company D, 86th Engineer Battalion, APO 93670, from February 1966 to November 1967.  In the event that the requested record did not exist or if further efforts to obtain them would be futile, the Board directed the AOJ to issue a formal determination pursuant to 38 C.F.R. § 3.159(c)(2) (2016).  The Board then directed the AOJ to schedule the Veteran for VA examinations to determine the nature and etiology of his claimed disabilities.

In February 2013, the AOJ sent a letter to the JSRRC requesting the information identified in the July 2011 remand directives.  The AOJ requested that the JSRRC provide a negative response if the records requested were not available.

In a February 2015 VA Form 27-0820, Report of General Information, the AOJ indicated that it contacted the NPRC and was informed that there were additional service treatment records available; the AOJ submitted a request for those records.  That same month, the NPRC provided additional service treatment records and service personnel records.  Notably, service personnel records indicate that the Veteran served in Vietnam from October 1966 to November 1967.

In a March 2015 deferred rating decision, the AOJ indicated that it had not received a response from the JSRRC to its February 2013 request and, in April 2015, a second request was submitted.  A third request was sent in August 2015.

In September 2015, the AOJ contacted the U.S. Army Human Resource Command (HRC) for the unit history and lessons learned of Company D, 86th Engineer Battalion, APO 93670, from February 1966 to November 1967, as well as any unit morning reports or sick reports of Company D, 86th Engineer Battalion, APO 93670, from February 1966 to November 1967.  In October 2015, the HRC responded that they did not have any records pertaining to the Veteran.  They suggested that the AOJ contact the NPRC.  Moreover, the HRC indicated that morning reports could be requested from the Organizational Records Section at the NPRC.

In a March 2016 letter to the Veteran, the AOJ noted that JSRRC would only search a 60-day timeframe, and requested that the Veteran provide more specific information concerning the date(s) of the gunshot wound to his right knee.  To date, the Veteran has not responded.

The Veteran underwent VA examinations in May 2016.

A remand is required, because the AOJ never received a response from the JSRRC as to whether the unit history and lessons learned of Company D, 86th Engineer Battalion, APO 93670, from February 1966 to November 1967, as well as any unit morning reports or sick reports of Company D, 86th Engineer Battalion, APO 93670, from February 1966 to November 1967, were available.

Furthermore, insofar as the HRC indicated that morning reports could be requested from the Organizational Records Section at the NPRC, there is nothing in the record to suggest that an additional request was sent to the NPRC for these records.

Insofar as the AOJ requested that the Veteran the approximate the 60-day period during which his alleged gunshot wound occurred, in a recent decision, the Court has held that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).  The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 404.  The Court determined that the fact that multiple records searches would burden JSRRC employees does not mean that those efforts would be "futile."  Id.  In Gagne, the Veteran's relevant service period for his claimed in-service stressor covered a thirteen-month period from August 1967 to August 1968.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the appellant."  Id.  In this case, the Board finds that the AOJ should have submitted multiple requests that covered the Veteran's relevant service period from February 1966 to November 1967 as it was a reasonable period of time and his personnel records indicate that he served in Vietnam from October 1966 to November 1967, a period of thirteen months.

Finally, the Board notes, that AOJ never issued a formal finding of unavailability concerning the requested records.

As such, the Board finds that VA did not comply with its duty to assist to continue efforts to obtain records in the possession of a Federal department or agency until such records were obtained, and the AOJ failed to substantially comply with the July 2011 remand directives.

In the event that addition records are obtained, the AOJ should obtain an addendum opinion from the May 2016 VA examiner that adequately addresses any new records obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC, the Organizational Records Section at the NPRC, and/or any other indicated source for the unit history and lessons learned of the Company D 86th Engineer Battalion, APO 96370 from February 1966 to November 1967, and for any unit morning reports or sick reports of the Company D 86th Engineer Battalion, APO 96370 from February 1966 to November 1967.

To ensure substantial compliance with this remand and court requirements, submit multiple 60-day requests so that the period entire period from February 1966 to November 1967 is covered.

Any records or response(s) received should be associated with the claims file.

If the records do not exist or further efforts to obtain the records would be futile, a formal determination must be made, pursuant to 38 C.F.R. § 3.159(c)(2).

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent along with the request for records.

2.  If additional records are obtained relevant to the Veteran's alleged in-service injuries, ask the examiner who conducted the May 2016 VA examinations to review the records received since that examination, and clarify whether the newly received records would change the diagnoses or opinions provided in the May 2016 VA examination reports.  If the examiner is not available, another competent medical profession should review the claims file and provide the requested opinions.

3.  If any benefits sought on appeal are not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




